DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 13-21 in the reply filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that searching group I with groups II-III-IV will not be a serious burden on examination.  This is not found persuasive because searching other groups require searching in other areas, class/subclass.  Claims 1-7 and 13-21 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, applicant should clarify the structure and/or arrangement intended by “wherein the cooling channel has an inner cooling channel diameter and an outer cooling channel diameter, which are substantially identical to an inner air flow diameter and an outer air flow diameter of the air flow.”  The term “substantially” is a relative term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13 and 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-049216 in view of CN 205159040.
Regarding claim 1, JP 62-049216 discloses an air-cooled dry-type transformer [figures 1-4], comprising:
- a core [1] provided with a branch; 
- a winding body [4, 5, 7, figures 1-3] arranged about the branch;
- a cooling channel [6, figure 1] extending in a direction of a longitudinal axis of the winding body, the cooling channel being arranged between an inner part of the winding body and an outer part of the winding body, the cooling channel having openings at both ends and a substantially ring-shaped cross section with a round, oval, or polygonal basic shape [figures 1-3]; and
- at least one ring ventilator [figure 3] comprising a ring and a blower, the blower being configured to blow the air from the ring along a longitudinal axis of the ring, thereby generating an air flow, wherein the at least one ring ventilator is dimensioned and mounted such that the air flow generates a cool air flow in the cooling channel.
JP 62-049216 discloses the instant claimed invention except for the blower being configure to suction air.
CN 205159040 discloses a dry transformer having at least one coil [2], a pipe/channel [3] and suction/blower structure [7, 8] being control by a controller [9] to blow and suction air out of the dry transformer.
It would have been obvious at the time the invention was made to use suction and blowing functions structure of CN 205159040 in JP 62-049216 for the purpose of providing suction and/or blowing functions to the ring ventilator.
Regarding claim 2, JP 62-049216 inherently discloses the air flow in its cross section profile corresponds substantially to a cross section profile of at least one of the openings of the cooling channel.
Regarding claim 3, as best understood in view of the rejection under 35 USC 112 second paragraph, JP 62-049216 discloses the cooling channel having inner and outer diameter [figures 1-2].  JP 62-049216 also discloses the air flow through the cooling channel [figures 3.]   The specific dimensions of cooling channels relative to “the air flow” would have been an obvious design consideration for the purpose of improving air flows and cooling.
Regarding claim 4, JP 62-049216 in view of CN 205159040 inherently discloses a first ring ventilator, configured to blow air into the cooling channel through a first one of the openings, and/or a second ring ventilator, configured to suck air out from the cooling channel through a second one of the openings [note JP 62-049216 discloses multiple ventilators [figure 4.]
Regarding claim 5, JP 62-049216 further discloses at least one further ring ventilator, which is arranged on the branch between two winding body segments mounted separately in a longitudinal direction of the branch, respectively comprising an inner part of the winding body segment and an outer part of the winding body segment, and being configured to work in a blowing mode for one of the winding body segments and in a suction mode for the other winding body segment [figure 4.]
Regarding claim 6, JP 62-049216 in view of CN 205159040 discloses a multi-phase transformer with multiple ring ventilators.
The specific three-phase of the transformer would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claim 13, JP 62-049216 further discloses a housing [figure 3] for the air-cooled dry-type transformer. 
Regarding claims 15-16, JP 62-049216 further discloses the fan blow air through a pipe/conduit [figure 3.]
Regarding claim 19, JP 62-049216  further discloses the branch comprises a plurality of branches, wherein each branch of the plurality of branches has a winding body around the branch [figures 1-4.]
Claim(s) 7, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-049216 in view of CN 205159040 as applied to claim 1 above, and further in view of JP 2014504806A.
Regarding claims 7 and 14, JP 62-049216 further discloses a housing [figure 3.]
JP 62-049216 in view of CN 205159040 discloses the instant claimed invention except for a heat exchanger.
JP 2014504806A discloses a dry type transformer [figure 1] having a housing, a fan [11’] and at least one heat exchanger [12’.]
It would have been obvious at the time the invention was made to include a heat exchanger into JP 62-049216 in view of CN 205159040 for the purpose of improving cooling.
Regarding claims 17-18, the structure of JP 62-049216 in view of CN 205159040 and JP 2014504806A would perform the functions, as claimed.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-049216 in view of CN 205159040 as applied to claim 1 above, and further in view of AU 2008243055 B2.]
JP 62-049216 in view of CN 205159040 discloses the instant claimed invention except for the specific of the ring ventilator.
AU 2008243055 B2 discloses a circular ventilator including a housing having a rotor [32, 42], stator [12] and blades [44.]
It would have been obvious at the time the invention was made to use the ring/circular ventilator of AU 2008243055 B2 in JP 62-049216, as modified, for the purpose of protecting from injuries.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-049216 in view of CN 205159040 as applied to claim 1 above, and further in view of CN103711681A.
JP 62-049216 in view of CN 205159040 discloses the instant claimed invention except for the use of bladeless ventilator.
CN103711681A discloses a bladeless ring ventilator.
It would have been obvious at the time the invention was made to use the bladeless ring ventilator of CN103711681A in JP 62-049216, as modified, for the purpose of preventing injuries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837